Citation Nr: 9912605	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-06 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 1970 
and was awarded the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 1998).  

A hearing was held before the undersigned Member of the 
Board, at the RO in November 1998.  The hearing was conducted 
by that Member pursuant to the direction of the Chairman of 
the Board.  A transcript of the hearing is on file.

The issue as certified is whether there is new and material 
evidence to reopen a claim for service connection for the 
cause of the veteran's death.  Documents on file, including 
rating actions and statements of the case have included the 
discussion of the issue as set forth on the title page.  At 
the aforementioned personal hearing, it was clarified that 
the issue for consideration was the one noted on the title 
page.  As the appellant has been provided appropriate notice, 
and has, with her representative provided pertinent evidence 
and testimony, the Board may proceed with consideration of 
the issue without prejudice to the appellant. 



FINDINGS OF FACT

1.  The veteran died on June [redacted], 1995.  The immediate 
cause of death was listed on the death certificate as chronic and 
acute renal failure, due to AIDS nephropathy, as a 
consequence of AIDS.  There were no other conditions listed 
as a significant condition which contributed to death.

2.  At the time of his death, the veteran was service 
connected for the following: post traumatic stress disorder 
(PTSD), with an assigned disability rating of 70 percent, 
effective December 1, 1992; residual gunshot wounds of the 
right groin area and left neck, each with an assigned 
disability rating of 10 percent; and, a total rating based on 
individual unemployability effective December 1, 1992.

3.  The veteran was not in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death.

4.  There is no competent evidence that the appellant's PTSD 
was misdiagnosed, or that it was clinically present, but 
labeled incorrectly prior to 1991.  The appellant had been 
assigned a permanent and total rating for nonservice-
connected pension purposes since 1977.


CONCLUSION OF LAW

The requirements for a grant of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 1991 & Supp. 1998); 38 C.F.R. § 3.22 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO denied the veteran's claim for 
entitlement to service connection for schizophrenia by rating 
decision dated in July 1977 on the basis that he was not 
diagnosed with schizophrenia until several years after 
service separation.  There was notice to the appellate and 
there was no timely disagreement.  That action then became 
final.  

In October 1986, he filed a claim for PTSD, which was denied 
by rating decision dated in March 1987.  Again, notice was 
provided and there was not timely disagreement.  Thus, this 
action became final.  Subsequently, he filed another claim 
for PTSD in November 1991, which was granted by rating 
decision dated in May 1992 and a 30 percent evaluation was 
assigned effective November 1991.  The rating for PTSD was 
increased to 70 percent by rating decision dated in August 
1994 with an effective date of December 1, 1992, following a 
period of temporary total rating.  Ultimately, entitlement to 
individual unemployability was granted by rating decision 
dated in May 1995 and a 100 percent rating, based on 
individual unemployability, was assigned effective December 
1, 1992.  On June [redacted], 1995, the veteran died.   

The issue is whether the appellant, the veteran's widow, is 
entitled to DIC benefits.  She contends that the veteran's 
PTSD was misdiagnosed as schizophrenia, and that he was 
totally and permanently disabled due to PTSD as early as 
1974.  Because, as she asserts, he was totally disabled due 
to PTSD for a period of ten years prior to his death in 1995, 
she is entitled to DIC benefits under the provisions of 
38 U.S.C.A. § 1318(b).  

The relevant provision of § 1318(b) permits benefits to be 
paid to a surviving spouse as if the veteran's death were 
service connected if the veteran's death was not caused by 
his own willful misconduct and he was in receipt of or 
entitled to receive compensation at the time of death for a 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
1991 & Supp. 1998).

Initially, the Board concludes that the claim must be denied.  
As noted, in order for an appellant to be granted DIC 
benefits under the provisions of 38 U.S.C.A. § 1318, the 
veteran must have been in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death.  As 
the veteran's total disability rating was made effective to 
December 1992, and he died in June 1995, just three years 
later, the appellant's claim for DIC benefits does not 
satisfy the 10 year requirement under 38 U.S.C.A. § 1318 and 
must fail.

However, the appellant has argued that the veteran should 
have been totally disabled since at least the early 1980s due 
to PTSD, which she maintains was misdiagnosed as 
schizophrenia.  At a hearing before the Board in November 
1998, she testified that the veteran had problems during 
their entire 12-year marriage and she spent 6 of the 12 years 
out of the marriage.  She realized about one month after they 
married that he had problems and was anti-social.  She 
related that he would turn on all the lights and say that he 
saw people and thought he was in Vietnam.  She indicated that 
he had nightmares of the war, did not watch television 
because there were too many enemies there, had trouble with 
law enforcement and spent time in jail, and had undergone 
counseling.  She reflected that he drank excessively and 
probably used drugs but had never been arrested for drug 
possession.  She observed that he died of kidney failure and 
AIDS, which she thought he contracted through intravenous 
drug use.  He told her that he used drugs and alcohol to 
deaden the senses about the war.  He had been hospitalized 
with PTSD and she thought their marriage would have been 
better had he received treatment for PTSD earlier.  

The appellant also reported that she was told that the 
veteran had been hospitalized for shell shock twice prior to 
their 1982 marriage.  She stated that the wedding itself went 
well but she realized there were problems one month later 
when he received his social security check and he left home 
with the money for a period of time and returned high or 
intoxicated.  She related that it became a monthly occurrence 
from then on.  His mother and her mother helped them out 
financially for the rest of the month.  She thought that he 
had worked sometime in the late 1970s or early 1980s but 
never worked during their marriage.  Otherwise, he stayed 
confined to his room, would not allow her work, stayed 
isolated, and hung out with a bunch of guys.  She concluded 
that there was no way he could have been gainfully employed 
during their marriage and she would not have hired him on the 
way he looked and behaved.  

Notwithstanding the assertions presented by the appellant, 
the medical evidence of record does not show a diagnosis of 
PTSD prior to December 1992.  Further, there is no evidence 
that the veteran was totally disabled due to his service-
connected disabilities prior to December 1992; rather, the 
evidence shows that his inability to work was due to his 
nonservice-connected schizophrenia.  Finally, there is no 
evidence of a medical nexus between the veteran's nonservice-
connected schizophrenia and service-connected PTSD, and there 
is no evidence that the schizophrenia was related to service.  

Specifically, the veteran was diagnosed with depressive 
reaction in 1973 and chronic undifferentiated schizophrenia 
in 1974.  He was again hospitalized in 1977 with "obvious" 
chronic undifferentiated schizophrenia.  A VA hospitalization 
note dated in December 1977 revealed that he had been 
actively psychotic, exhibited inappropriate affect, and was 
actively hallucinating at the time of admission.  He was 
again hospitalized in October 1978 for memory loss and 
believed he was Jesus.  His affect was inappropriate, speech 
incoherent and irrelevant, and he was agitated and 
hyperactive.  He was treated with neuroleptics and discharged 
approximately one month later.  In a May 1979 letter, the 
veteran's treating physician indicated that the veteran had 
chronic undifferentiated schizophrenia "of severe 
proportion" and should be considered permanently disabled.  
He was again hospitalized in August 1980 for chronic 
undifferentiated schizophrenia.  

The veteran was hospitalized in May 1986 again for, among 
other things, schizophrenia and alcohol abuse and was noted 
to be unemployable.  Outpatient treatment records dated in 
August and September 1986 show on-going treatment for 
schizophrenia, although his mother apparently mentioned that 
if he was not on his medication he was "back in Vietnam."  
There was also a discussion of getting him into group therapy 
but it is not clear that he was able to get to the group at 
its scheduled time.  Nonetheless, in October 1986, he filed 
his initial claim for PTSD.  In a VA examination report dated 
in January 1987, the examiner was asked to address the issue 
of entitlement to service connection for PTSD but concluded 
that the veteran's proper diagnosis was chronic 
undifferentiated schizophrenia.  Because no PTSD was shown, 
the RO denied the veteran's claim by rating decision dated in 
March 1987.  As noted, there was notice and no timely appeal.

In January 1991, the veteran was hospitalized with bipolar 
disorder, mania, and alcohol dependence.  He complained of 
alcohol abuse, insomnia, depression, hallucinations, and 
flashbacks of Vietnam.  In February 1991, he filed another 
claim for PTSD asserting that he received three Purple 
Hearts, two Bronze Stars, and had lots of bad memories of his 
experience in Vietnam.  By letter dated in March 1991, the RO 
denied the veteran's claim.  Subsequently, in further support 
of his claim, he submitted a medical discharge instruction 
sheet dated in January 1991 where he was noted to have 
schizophrenia with paranoia and PTSD features.  By letter 
dated in April 1991, the RO again denied his claim.  

In a November 1991 outpatient treatment note, the examiner 
discussed the possibility of treatment for PTSD after the 
veteran reported bad dreams of fighting.  Further, in 
November 1991, the veteran filed another claim for PTSD.  In 
a December 1991 treatment note, the diagnoses were reported 
as schizophrenia and PTSD.  In a February 1992 VA PTSD 
examination report, the veteran was noted to have a long 
history of paranoid schizophrenia.  He had attempted to work 
since service but without much success and was noted to have 
been quite psychotic and under psychiatric treatment for a 
number of years.  He complained that he heard voices talking 
about the war, some talking in Vietnamese.  He had visions of 
killings, death, and burials.  He answered yes to practically 
every question about symptomatology.  

The examiner noted a number of hospitalizations for 
schizophrenia but opined that the schizophrenia was different 
that the PTSD symptoms.  The examiner also noted that it was 
possible that because the veteran was attending the Vet 
Center, where the veteran's discussed their experiences, the 
emphasis on PTSD symptomatology had become more striking.  
The veteran reported flashbacks, sleeplessness, nervousness, 
intrusive thoughts, recurrent dreams, seeing dead bodies, 
dreamt of booby traps, calling for fire support, and being 
under fire from his own artillery.  After a physical 
examination, the examiner diagnosed PTSD and chronic paranoid 
schizophrenia.  By rating decision dated in May 1992, the RO 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective November 14, 1991.

As noted, the appellant essentially asserts that the veteran 
was totally disabled due to service-connected PTSD for ten 
years prior to his death in June 1995 (that is, she maintains 
that a total disability due to PTSD existed back to June 
1985).  First, she contends that the veteran's PTSD was 
misdiagnosed as schizophrenia.  However, there is no evidence 
of a medical nexus between the veteran's nonservice-connected 
schizophrenia and his service-connected PTSD.  Specifically, 
in the February 1992 VA examination report, which diagnosed 
PTSD, the examiner opined that the veteran's schizophrenic 
illness was separate and distinct from his PTSD 
symptomatology.  In October 1992, he was hospitalized with 
PTSD and chronic schizophrenia with depression.  Later, the 
veteran characterized his psychiatric disability as being 
first thought of as schizophrenia and then recognized to be 
PTSD in a March 1993 VA examination report; however, there is 
no medical opinion or evidence indicating such a relationship 
between the two.  The Board also notes that in subsequent 
medical records, both schizophrenia and PTSD were noted as 
separate diagnoses.  

Moreover, the evidence does not show any connection between 
the veteran's psychiatric disorder and his experience in 
Vietnam until, at the earliest, January 1991.  Moreover, he 
did not have a confirmed diagnosis of PTSD until mentioned in 
a December 1991 outpatient treatment note.  Thus, there is no 
evidence of a diagnosis of PTSD prior 1991.  Finally, while 
the veteran had not worked since the early 1980s, the 
evidence shows that he was unable to work during that time 
frame due to nonservice-connected schizophrenia, and not as a 
result of later-diagnosed PTSD.  Specifically, his treating 
physician noted that the veteran was permanently disabled as 
early as 1979; however, it was noted that the veteran's 
disability was due to chronic schizophrenia.  There was no 
mention of PTSD or any connection between the veteran's 
psychiatric disability and service.  Schizophrenia is not 
shown during service, within 1 year following separation from 
service, and no competent authority has related it to 
service.  It is noted, parenthetically, that the appellant 
was recognized as permanently and totally disabled by the VA, 
for nonservice-connected pension purposes from 1977.  This 
recognition, however, and that of the Social Security 
Administration, however, to not qualify for benefits sought 
herein, as the awards were not based on service connected 
disorders.

In conclusion, the Board finds that the veteran was not 
totally and permanently disabled due to a service-connected 
disability for a period of ten years prior to his death.  
Accordingly, the appellant is not entitled to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318(b).  
  

ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 (West 1991 & Supp. 1998) is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

